Opinion issued May 16, 2002 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00433-CV
____________

IN RE WILLIAM LESTER RICE, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed in this Court a second pro se petition for writ of mandamus.
Relator complains that respondent (1) has not provided him with an adequate record in
the direct appeal of his conviction in cause number 857604.  That appeal is pending
in this Court in cause number 01-02-00094-CR.
 
	In his first petition for writ of mandamus, relator requested that we order
respondent to conduct a hearing on his motion for new trial in the same cause
number.  We denied the petition in an unpublished opinion that issued February 15,
2002.  See In re Rice, No. 01-02-00147-CV, slip op. at 2 (Tex. App.--Houston [1st
Dist.] Feb. 15, 2002, orig. proceeding).  Our grounds for denial were twofold.  First,
relator was, and is, represented by appointed counsel in his direct appeal, No. 01-02-00094-CR.  Relator is not entitled to hybrid representation.  Gray v. Shipley, 877
S.W.2d 806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State,
616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  Second, relator did not provide us
with a record that showed he made any request of respondent to perform a
nondiscretionary act that respondent refused.  See Barnes v. State, 832 S.W.2d 424,
426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).
	We hold that the same grounds require denial of relator's instant petition.
	The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Mirabal, Taft and Price. (2)
Do not publish.   Tex. R. App. P. 47.
1.    	Respondent is the Honorable Susan Brown, Judge, 185th District Court, Harris
County, Texas.
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.